          Case 8:20-cv-03290-PJM Document 86 Filed 12/23/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 ROBERT ROTHMAN et al.,                           *
                                                  *
        Plaintiffs,                               *
                                                  *
 v.                                               *
                                                  *        Civil No. 20-3290 PJM
 DANIEL SNYDER,                                   *
                                                  *
        Defendant.                                *
                                                  *
                                                  *
                          *       *       *       *       *       *       *

                                               ORDER

        The Court has consulted with counsel for the parties in a sealed hearing in regard to

Plaintiffs’ Emergency Motion for Sanctions. In consequence, it is, this 22nd day of December

2020,

        ORDERED

        1. Counsel for the parties shall file a joint statement by the close of business on Monday,

            December 28, 2020, listing for the Court every ongoing court and arbitration

            proceeding involving the parties to this case, including the forum; the name of the

            judge or arbitrator; a brief description of who is seeking what relief from whom; the

            current status of the proceeding; and whether the proceeding involves any

            confidentiality or nondisparagement orders. To the extent that any of this information

            is under seal or subject to confidentiality order, the parties shall file both a sealed

            unredacted version and a public redacted version of the statement.

        2. The Court will hold a public virtual hearing at 11:00 a.m. on Thursday, January 7,

            2021.
  Case 8:20-cv-03290-PJM Document 86 Filed 12/23/20 Page 2 of 2



3. In preparation for such hearing, Defendant Snyder and Plaintiffs Rothman, Smith, and

   Schar shall each personally inquire of his advisors and associates, including any

   individuals who might have reason to know, whether they have personally provided

   or know of any person who may have provided information to any members of the

   press that might conflict with the confidentiality and nondisparagement provisions of

   the Court’s order of November 19, 2020. Similarly, counsel for Defendant Mr.

   Levander and counsel for Plaintiffs Mr. Neuwirth shall personally inquire of their

   partners and associates and the partners and associates of their co-counsel, and any

   other individuals who might have reason to know, whether they have personally

   provided or know of any person who may have provided such information to the

   press.

4. At the hearing on January 7, Defendant Snyder and Plaintiffs Rothman, Smith, and

   Schar shall personally appear (affidavits will not suffice). Said parties and their

   referenced counsel shall represent to the Court, in response to the Court’s

   questioning, under penalty of perjury, whether they personally or, after direct inquiry,

   any of their associates or other persons who might have reason to know, have

   provided or know of any person who may have provided such information to the

   press.

5. A transcript of this afternoon’s hearing will be prepared on an expedited basis. After

   reviewing the transcript, the Court will determine to what extent, if at all, the

   transcript shall be made available to the public.


                                        ______________ /s/_________________
                                               PETER J. MESSITTE
                                        UNITED STATES DISTRICT JUDGE

                                         2
